Case 21-30085-hdh11 Doc 306 Filed 03/05/21                  Entered 03/05/21 16:55:54            Page 1 of 6


M. Jermaine Watson
Texas Bar I.D. No. 24063055
Joshua N. Eppich
Texas Bar I.D. No. 24050567
H. Brandon Jones
Texas State Bar No. 24060043
Clay M. Taylor
Texas Bar I.D. No. 24033261
J. Robertson Clarke
Texas Bar I.D. No. 24108098
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile
Email: jermaine.watson@bondsellis.com
Email: joshua@bondsellis.com
Email: brandon@bondsellis.com
Email: clay.taylor@bondsellis.com
Email: robbie.clarke@bondsellis.com

ATTORNEYS FOR THE HONORABLE PHILLIP JOURNEY

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                                          § Chapter 11
                                                                §
NATIONAL RIFLE ASSOCIATION                                      § Case No. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC,                                    §
                                                                §
           Debtors 1                                            § Jointly Administered

                        LIMITED OBJECTION TO THE MOTIONS TO
                       DISMISS OR THE APPOINTMENT OF TRUSTEE

         Phillip Journey (“Journey”) hereby files this limited objection (the “Limited Objection”)

to the motions (the “Dismissal Motions”) brought by the Attorney General of the State of New

York (the “NYAG”) [Docket Nos. 155 and 156], Ackerman McQueen, Inc. (“AMc”) [Docket No.

131], and the Attorney General for the District of Columbia (the “DCAG” and, collectively with

the NYAG and AMc, the “Movants”) [Docket No. 214] requesting the dismissal of, or



1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.



OBJECTION TO DISMISSAL MOTIONS                                                                     PAGE 1 OF 6
Case 21-30085-hdh11 Doc 306 Filed 03/05/21               Entered 03/05/21 16:55:54          Page 2 of 6


alternatively, the appointment of a chapter 11 trustee for, the Debtors’ chapter 11 bankruptcy cases,

and respectfully states as follows:

         1.     As indicated by his Motion for Appointment of Examiner [Docket No. 114] (the

“Examiner Motion”), Journey shares the belief of the Movants that the NRA requires court

intervention due to allegations of fraud, dishonesty, incompetence, and gross mismanagement. The

critical issue for this Court, and the basis of this Limited Objection, is recognizing the appropriate

judicial remedy to address these allegations. Journey submits that after taking into account (1) the

interests of all interested parties, including the millions of members, volunteers, donors, and

participants across the country who actively support the NRA, (2) the non-profit nature of the NRA,

and (3) the limited and specific nature of the Movants’ allegations against only certain individuals, the

best solution is the appointment of an examiner, potentially one with expanded powers as discussed

below.

         2.     The Debtors’ bankruptcy cases represent an opportunity for the NRA to change

course, foster full transparency, strengthen its corporate governance, and eradicate any

mismanagement that has prevented it from fulfilling its core purposes. In fact, given the NYAG’s

pending regulatory action in New York seeking the outright dissolution of the NRA, these

bankruptcy cases may represent the only path forward to preserve the NRA for the benefit of its

creditors, members, and other interested parties. As a result, dismissing these bankruptcy cases

would very likely result in the termination of the NRA as a going concern, the loss of jobs to the

NRA’s employees as well as a vital ongoing customer of many of the vendors and creditors, and

the loss of an important American institution that has long served its members and advanced their

constitutional rights. The Movants cite the Debtors’ financial solvency and litigation history as




OBJECTION TO DISMISSAL MOTIONS                                                                PAGE 2 OF 6
Case 21-30085-hdh11 Doc 306 Filed 03/05/21            Entered 03/05/21 16:55:54        Page 3 of 6


evidence of a bad faith filing constituting grounds for dismissal, yet they overlook the existential

threat and overreach posed by the NYAG’s enforcement action.

       3.      Moreover, the cases cited by the Movants in connection with their bad faith

arguments are distinguishable as they arise from bankruptcy cases of for-profit entities. The NRA

has no shareholders yet has members and charitable purposes. In addition, many debtors enter

bankruptcy embroiled in multiple lawsuits, and resorting to bankruptcy as a means to resolve those

issues is entirely within the scope of the Bankruptcy Code. These bankruptcy cases should

therefore not be dismissed as they serve as a vehicle to renew and preserve the NRA for its

creditors, vendors, and members and to allow it to continue pursuing its political function and

charitable purposes.

       4.      Journey reiterates his position that an examiner, including potentially an examiner

with expanded powers, is the best path forward to fairly accommodate all of the interests involved

in these bankruptcy cases. Both sections 1112(b)(1) and 1104(c) expressly anticipate that there

will be cases in which an examiner is the preferred remedy over dismissal or a trustee. Journey

strongly believes that the NRA fits squarely within that category.

       5.      At stated above, the grounds for dismissal do not take into account the unique

context of these bankruptcy cases and risk the wholesale dissolution of a long-standing and

cherished organization.

       6.      With respect to the appointment of a trustee, based on his long history with the

NRA and as a current member of its Board of Directors, Journey believes that such a remedy would

be both overly disruptive to the NRA’s operations and wholly unnecessary given the specific

charges levied by the Movants against only certain insiders. Whereas an examiner will be able to

pinpoint any fraud, dishonesty, or gross mismanagement with an eye towards removing any

culpable parties from the NRA’s management, a trustee must necessarily start from the ground up



OBJECTION TO DISMISSAL MOTIONS                                                           PAGE 3 OF 6
Case 21-30085-hdh11 Doc 306 Filed 03/05/21                     Entered 03/05/21 16:55:54   Page 4 of 6


and assess each and every component of the Debtors’ operations, committees, subcommittees, and

charitable entities to the potential detriment of the NRA’s large constituency. The time and costs

required for a trustee’s efforts would be substantial, especially in comparison to the limited time

and costs of an examiner. Given that the Movants’ allegations narrowly fixate on the alleged

unlawful actions of a handful of insiders, not the organization itself, a targeted effort by an

examiner against specific problems and individuals is the most efficient path forward. This

approach further allows all parties in interest to negotiate a plan whereby each creditor, regulatory

body, member or party-in-interest can participate.

           7.      Finally, to the extent that the Court believes that the Debtors require immediate

intervention, Journey would suggest that an examiner with expanded powers is the most

appropriate balance. Transparency for these bankruptcy cases and the NRA’s operations remains

the key principle in reorganizing the NRA, and therefore an examiner is the primary remedy for

these Debtors. However, with the following expanded powers akin to those granted in the Mirant 2

case, the examiner would be able to assist the Debtors in maintaining their operations and

continuing to serve as an important non-profit organization in order to fulfill its political and

financial mission for its members, vendors, and all other interested parties:

           1. Investigate potential causes of action against insiders and non-debtors, including
           relative to misconduct and any potential breach of fiduciary duty.

           2. Investigate potential causes of action against any creditors, including members
           of the UCC.

           3. Investigate potential excessive compensation, expenses and perks of officers
           and/or directors, including investigation of reasonableness and market terms.

           4. Investigate compensation and contracts with related parties, including family
           members of officers, directors, and certain creditors.

           5. Investigate restriction and segregation of cash receipts, and evaluate appropriate

2
    In re Mirant Corp., 314 B.R. 555, 561-562 (N.D. Bankr. Tex. 2004).



OBJECTION TO DISMISSAL MOTIONS                                                               PAGE 4 OF 6
Case 21-30085-hdh11 Doc 306 Filed 03/05/21                 Entered 03/05/21 16:55:54           Page 5 of 6


        compliance and use of any restricted funds, pre-petition.

        6. Investigate intercompany transactions, particularly between Debtors and non-
        debtors, including borrowings, pre-petition.

        7. Investigate supporting information related to Debtor estimates of undisputed
        claims versus the likely totality of all claims.

        8. Assess litigation in process, consult with interested parties as directed by the
        Court, consult with and assess the merits of any recommended course of action, and
        corresponding litigation budget.

        9. Provide at least monthly reporting to the UCC and the court of actions taken,
        observations, conclusions and/or recommendations, with regard to defined scope.
        Reporting may be made under seal where appropriate.

        10. Monitor reporting and segregation of cash receipts, and evaluate appropriate
        compliance with any restricted funds, post-petition.

        11. Monitor intercompany transactions, particularly between Debtors and non-
        debtors, post-petition.

        12. Monitor sources, uses, and transfers of funds for the estate, to include restricted
        and unrestricted receipts, versus projected expenses, and the necessity and
        reasonableness of such expenses.

        13. Investigate any claims deemed meritorious by the Examiner that shall be raised
        by a party in interest against the Debtors or members of the Committee.

        14. Upon the request of a party in interest, mediate any dispute involving the
        Debtors, or make a motion to the court to recommend third-party mediation.

        15. Examiner may take a position on any motion filed in these cases.

        16. Examiner shall participate in any Plan discussions with the Debtors and UCC.

        8.      Much like the Mirant case, there are factors present here that warrant the

appointment of an examiner, such as the NRA’s corporate structure, its non-profit status, the

largely unrepresented members of the NRA, and the various agendas of the parties in this case in

conflict with the best interests of all parties in interest, not just certain parties in interest.




OBJECTION TO DISMISSAL MOTIONS                                                                   PAGE 5 OF 6
Case 21-30085-hdh11 Doc 306 Filed 03/05/21         Entered 03/05/21 16:55:54       Page 6 of 6


                                        CONCLUSION

        Movant therefore respectfully requests that the Court enter an order: (i) denying the

Dismissal Motions; (ii) granting the Examiner Motion; and (iii) granting Journey such other and

further relief as is just and proper.

Dated: March 5, 2021                       Respectfully submitted by,

                                           /s/ M. Jermaine Watson
                                           M. Jermaine Watson
                                           Texas Bar I.D. No. 24063055
                                           Joshua N. Eppich
                                           Texas Bar I.D. No. 24050567
                                           H. Brandon Jones
                                           Texas State Bar No. 24060043
                                           Clay M. Taylor
                                           Texas Bar I.D. No. 24033261
                                           J. Robertson Clarke
                                           Texas Bar I.D. No. 24108098
                                           BONDS ELLIS EPPICH SCHAFER JONES LLP
                                           420 Throckmorton Street, Suite 1000
                                           Fort Worth, Texas 76102
                                           (817) 405-6900 telephone
                                           (817) 405-6902 facsimile
                                           Email: jermaine.watson@bondsellis.com
                                           Email: joshua@bondsellis.com
                                           Email: brandon@bondsellis.com
                                           Email: clay.taylor@bondsellis.com
                                           Email: robbie.clarke@bondsellis.com

                                           ATTORNEYS FOR PHILLIP JOURNEY


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 5, 2021, a copy of the foregoing document
was served on all parties requesting service via the Court’s ECF system.

                                           /s/ J. Robertson Clarke
                                           J. Robertson Clarke




OBJECTION TO DISMISSAL MOTIONS                                                       PAGE 6 OF 6
